Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael Jaskolski on 8/2/2021.
Please delete claim 23.
Please correct the dependency of claim 24 to depend on claim 13
Allowable Subject Matter
Claims 1-4, 6, 8-22, 24-60 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the cited arts alone or in reasonable combination teach {wherein one of the processors is programmed to establish a voice call with the hearing user's phone device, one of the processors is programmed to establish a communication link with the other of the processors, wherein the link is a direct link without passing through a router, each of the processors programmed to generate an alert indicating when an incoming call is received and to enable an assisted user to answer the incoming call and, upon either of the first or second assisted user's communication device being used to answer an incoming call, the device used to answer the call receiving text captions from a remote relay corresponding to a hearing user's voice signal and presenting the text captions to the assisted user via the device display} or {wherein the second processor is programmed to establish a voice call with the hearing user's phone device, the second processor is programmed to establish a communication link between the captioned device and the portable device, wherein the link is a direct link without passing through a router, each of the processors programmed to present a virtual visual call answer icon via one of the device displays that is selectable by the assisted user to answer [[the]] an incoming call and, upon either of the captioned device and the portable device being used to answer [[an]] the incoming call, the device used to answer the call receiving text captions from a remote relay corresponding to a hearing user's voice signal and presenting the text captions to the assisted user via the device display and broadcasting the hearing user's voice signal to the assisted user via the device speaker} or {
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652